16‐2750‐cv, 16‐2752‐cv 
Meyer v. Uber Technologies, Inc. 


                                    UNITED STATES COURT OF APPEALS 
                                        FOR THE SECOND CIRCUIT 


                                            August Term 2016 

                  (Argued: March 24, 2017                 Decided: August 17, 2017) 

                                    Docket Nos. 16‐2750‐cv, 16‐2752‐cv 


    SPENCER MEYER, Individually and on behalf of those similarly situated,

                                                          Plaintiff‐Counter‐Defendant‐Appellee, 

                                                    v. 

                                       UBER TECHNOLOGIES, INC., 

                                                          Defendant‐Counter‐Claimant‐Appellant, 

                                           TRAVIS KALANICK, 

                                                          Defendant‐Appellant, 

                                                  ERGO, 

                                                          Third‐Party Defendant. 



                     ON APPEAL FROM THE UNITED STATES DISTRICT COURT 
                         FOR THE SOUTHERN DISTRICT OF NEW YORK 
                                                                                         
 
Before: 
                     RAGGI, CHIN, AND CARNEY, Circuit Judges. 

                                                            

             In this putative class action filed in the United States District Court 

for the Southern District of New York (Rakoff, J.), a user of a technology 

companyʹs car service smartphone application alleges that the company and its 

former chief executive engaged in illegal price fixing.  Defendants moved in the 

district court to compel arbitration, contending that the user agreed to a 

mandatory arbitration provision in the companyʹs terms of service when he 

registered for an account using the application.  The district court denied the 

motions.  In these consolidated appeals, defendants contend, inter alia, that the 

district court erred in concluding that the notice of the Terms of Service was not 

reasonably conspicuous and that the user did not unambiguously manifest 

assent to the arbitration provision by registering for an account.   

             VACATED AND REMANDED. 
                                                            
 
                          JEFFREY A. WADSWORTH (Brian Marc Feldman, Edwin 
                                Michael Larkin, III, Gregory M. Dickinson, on the 
                                brief), Harter Secrest & Emery LLP, Rochester, 
                                New York, and Bryan L. Clobes, Ellen 
                                Meriwether, Cafferty Clobes Meriwether & 
                                Sprengel LLP, Philadelphia, Pennsylvania, and 
                                Matthew L. Cantor, Ankur Kapoor, Constantine 


                                           2 
                                                               
 
          Cannon LLP, New York, New York, for Plaintiff‐
          Counter‐Defendant‐Appellee Spencer Meyer. 
     
    THEODORE J. BOUTROUS JR. (Daniel G. Swanson, Cynthia 
         E. Richman, Joshua S. Lipshutz, Reed Brodsky, on 
         the brief), Gibson, Dunn & Crutcher LLP, Los 
         Angeles, California, Washington, D.C., and New 
         York, New York, for Defendant‐Counter‐Claimant‐
         Appellant Uber Technologies, Inc. 
     
    Karen L. Dunn, William A. Isaacson, Ryan Y. Park, 
         Peter M. Skinner, Boies, Schiller & Flexner LLP, 
         Washington, D.C. and New York, New York, for 
         Defendant‐Appellant Travis Kalanick. 
 
    Jonathan D. Selbin, Jason L. Lichtman, Lieff Cabraser, 
          Heimann & Bernstein, LLP, New York, New 
          York, and Jahan Sagafi, Paul W. Mollica, Outten & 
          Golden LLP, San Francisco, California and 
          Chicago, Illinois, for Amicus Curiae Public Justice, 
          P.C. 
     
    Alexander H. Schmidt, Wolf Haldenstein Adler 
          Freeman & Herz LLP, New York, New York, for 
          Amici Curiae Law Professors. 
     
    Rees F. Morgan, Mark L. Hejinian, Skye D. Langs, 
          Coblentz Patch Duffy and Bass LLP, San 
          Francisco, California, for Amici Curiae Internet 
          Association and Consumer Technology Association. 
     
     Kate Comerford Todd, Warren Postman, U.S. Chamber 
          Litigation Center, Washington, D.C., and Andrew 
          J. Pincus, Evan M. Tager, Archis A. Parasharami, 
          Mayer Brown LLP, Washington, D.C., for Amicus 




                   3 
                                                                                       
 
                                 Curiae The Chamber of Commerce of the United States 
                                 of America.  

                                                            

CHIN, Circuit Judge: 

             In 2014, plaintiff‐counter‐defendant‐appellee Spencer Meyer 

downloaded onto his smartphone a software application offered by defendant‐

counter‐claimant‐appellant Uber Technologies, Inc. (ʺUberʺ), a technology 

company that operates, among other things, a ride‐hailing service.  Meyer then 

registered for an Uber account with his smartphone.  After using the application 

approximately ten times, Meyer brought this action on behalf of himself and 

other similarly situated Uber accountholders against Uberʹs co‐founder and 

former Chief Executive Officer, defendant‐appellant Travis Kalanick, alleging 

that the Uber application allows third‐party drivers to illegally fix prices.  The 

district court joined Uber as a defendant and denied motions by Kalanick and 

Uber to compel arbitration.  In doing so, the district court concluded that Meyer 

did not have reasonably conspicuous notice of and did not unambiguously 

manifest assent to Uberʹs Terms of Service when he registered.  The district court 

held that Meyer therefore was not bound by the mandatory arbitration provision 

contained in the Terms of Service.    



                                             4 
                                                                                        
 
                For the reasons set forth below, we vacate and remand for further 

proceedings consistent with this opinion.   

                                   BACKGROUND 

A.        The Facts 

                The facts are undisputed and are summarized as follows: 

                Uber offers a software application for smartphones (the ʺUber Appʺ) 

that allows riders to request rides from third‐party drivers.  On October 18, 2014, 

Meyer registered for an Uber account with the Uber App on a Samsung Galaxy 

S5 phone running an Android operating system.  After registering, Meyer took 

ten rides with Uber drivers in New York, Connecticut, Washington, D.C., and 

Paris. 

                In support of its motion to compel arbitration, Uber submitted a 

declaration from Senior Software Engineer Vincent Mi, in which Mi represented 

that Uber maintained records of when and how its users registered for the 

service and that, from his review of those records, Mi was able to identify the 

dates and methods by which Meyer registered for a user account.  Attached to 

the declaration were screenshots of the two screens that a user registering in 




                                           5 
                                                                            
 
October 2014 with an Android‐operated smartphone would have seen during the 

registration process.1 

                      The first screen, at which the user arrives after downloading the 

application and clicking a button marked ʺRegister,ʺ is labeled ʺRegisterʺ and 

includes fields for the user to enter his or her name, email address, phone 

number, and a password (the ʺRegistration Screenʺ).  The Registration Screen 

also offers the user the option to register via a Google+ or Facebook account.  

According to Uberʹs records, Meyer did not sign up using either Google+ or 

Facebook and would have had to enter manually his personal information.2 

                      After completing the information on the Registration Screen and 

clicking ʺNext,ʺ the user advances to a second screen labeled ʺPaymentʺ (the 

ʺPayment Screenʺ), on which the user can enter credit card details or elect to 


                                              
           1  In his brief, Meyer argues that defendants did not establish a foundation 
for the screenshots, but yet concedes that the evidence in the record is undisputed. 
           2    The screenshots attached to the Mi Declaration are larger than the actual 
size of the Samsung S5ʹs screen, which is 5.1 inches, measured diagonally.  The record 
does not contain accurately sized images of both screens.  Uber submitted an accurately 
scaled screenshot of the Payment Screen with defendantsʹ joint motion to stay the case 
pending appeal, which is reproduced below as Addendum A.  In his brief on appeal, 
Meyer included what he represents are accurately scaled screenshots of both the 
Registration and Payment Screens.  These are reproduced below as Addendum B.  
Although the parties have not challenged the accuracy of these images, we note that the 
screenshots in Meyerʹs brief are slightly smaller (approximately 4.8 inches, measured 
diagonally) than the screenshot of the Payment Screen in the record.   

                                                  6 
                                                                                            
 
make payments using PayPal or Google Wallet, third‐party payment services.  

According to Uberʹs records, Meyer entered his credit card information to pay for 

rides.  To complete the process, the prospective user must click the button 

marked ʺREGISTERʺ in the middle of the Payment Screen. 

                      Below the input fields and buttons on the Payment Screen is black 

text advising users that ʺ[b]y creating an Uber account, you agree to the TERMS 

OF SERVICE & PRIVACY POLICY.ʺ  See Addendum B.  The capitalized phrase, 

which is bright blue and underlined, was a hyperlink that, when clicked, took the 

user to a third screen containing a button that, in turn, when clicked, would then 

display the current version of both Uberʹs Terms of Service and Privacy Policy.3  

Meyer recalls entering his contact information and credit card details before 

registering, but does not recall seeing or following the hyperlink to the Terms 

and Conditions.  He declares that he did not read the Terms and Conditions, 

including the arbitration provision. 

                      When Meyer registered for an account, the Terms of Service 

contained the following mandatory arbitration clause: 


                                              
           3   Although the hyperlink on the Payment Screen referenced ʺTerms of 
Service,ʺ the following screen referenced ʺTerms and Conditions.ʺ  Because the initial 
hyperlink, which defendants argue notified Meyer of the arbitration clause, refers to the 
relevant agreement the Terms of Service, we use that title throughout this opinion. 

                                                 7 
                                                                                          
 
           Dispute Resolution 

           You and Company agree that any dispute, claim or controversy 
           arising out of or relating to this Agreement or the breach, 
           termination, enforcement, interpretation or validity thereof or the 
           use of the Service or Application (collectively, ʺDisputesʺ) will be 
           settled by binding arbitration, except that each party retains the 
           right to bring an individual action in small claims court and the right 
           to seek injunctive or other equitable relief in a court of competent 
           jurisdiction to prevent the actual or threatened infringement, 
           misappropriation or violation of a partyʹs copyrights, trademarks, 
           trade secrets, patents or other intellectual property rights. You 
           acknowledge and agree that you and Company are each waiving 
           the right to a trial by jury or to participate as a plaintiff or class 
           User in any purported class action or representative proceeding. 
           Further, unless both you and Company otherwise agree in writing, 
           the arbitrator may not consolidate more than one personʹs claims, 
           and may not otherwise preside over any form of any class or 
           representative proceeding.  If this specific paragraph is held 
           unenforceable, then the entirety of this ʺDispute Resolutionʺ section 
           will be deemed void. Except as provided in the preceding sentence, 
           this ʺDispute Resolutionʺ section will survive any termination of this 
           Agreement. 

Appellantsʹ App. at 111‐12.4  The Terms of Service further provided that the 

American Arbitration Association (ʺAAAʺ) would hear any dispute, and that the 

AAA Commercial Arbitration Rules would govern any arbitration proceeding. 




                                              
           4 A copy of the Terms of Service in effect at the time Meyer registered for an 
account was attached to the declaration of Uber Operations Specialist Michael Colman, 
submitted in support of Kalanickʹs motion to dismiss the Amended Complaint.  The 
applicable version of the Terms of Service had been updated last on May 17, 2013. 

                                                 8 
                                                                                             
 
B.         The District Court Proceedings  

                      On December 16, 2015, Meyer, on behalf of a putative class of Uber 

riders, filed this action against Kalanick, alleging that the Uber App allows 

drivers to fix prices amongst themselves, in violation of the Sherman Act, 15 

U.S.C. § 1, and the Donnelly Act, N.Y. Gen. Bus. Law § 340.  Meyer amended his 

complaint on January 29, 2016; the Amended Complaint also named only 

Kalanick, and not Uber, as the defendant. 

                      The district court denied Kalanickʹs motion to dismiss the Amended 

Complaint for failure to state a claim.5  Kalanick filed a motion to join Uber as a 

necessary party, and Uber separately moved to intervene.  On June 19, 2016, the 

district court granted Kalanickʹs motion and ordered that Uber be joined as a 

defendant.  It subsequently denied Uberʹs motion as moot.   

                      After the parties began to exchange discovery materials, Kalanick 

and Uber filed motions to compel Meyer to arbitrate.  The district court denied 

the motions, concluding that Meyer did not have reasonably conspicuous notice 

of the Terms of Service and did not unambiguously manifest assent to the terms.   

See Meyer v. Kalanick, 200 F. Supp. 3d 408, 420 (S.D.N.Y. 2016).   Holding that no 
                                              
           5 In his motion to dismiss, Kalanick ʺexpressly reserve[d] his right to move 
to compel arbitration in other cases arising out of the User Agreement.ʺ  Supp. App. at 
34 n.9.  

                                                 9 
                                                                                       
 
agreement had been formed, the district court did not reach Meyerʹs other 

defenses to arbitration, including whether defendants waived their right to 

arbitrate by actively participating in the litigation and whether Kalanick was also 

entitled to enforce an arbitration agreement to which he was not a signatory.  Id. 

at 412. 

             Defendants timely appealed the district courtʹs July 29, 2016 order 

denying the motions to compel arbitration pursuant to 9 U.S.C. § 16, which 

permits interlocutory appeals from the denial of a motion to compel arbitration.  

The district court stayed the underlying action pending appeal on the joint 

motion of defendants, taking into account, inter alia, ʺthe need for further 

appellate clarification of what constitutes adequate consent to so‐called 

ʹclickwrap,ʹ ʹbrowsewrap,ʹ and other such website agreements.ʺ  Meyer v. 

Kalanick, 203 F. Supp. 3d 393, 396 (S.D.N.Y. 2016).   

                                   DISCUSSION 

             We consider first whether there is a valid agreement to arbitrate 

between Meyer and Uber and then whether defendants have waived their right 

to enforce any such agreement to compel arbitration. 




                                          10 
                                                                                            
 
I.     The Arbitration Agreement 

               We review de novo the denial of a motion to compel arbitration.  

Specht v. Netscape Commcʹns Corp., 306 F.3d 17, 26 (2d Cir. 2002).  The 

determination of whether parties have contractually bound themselves to 

arbitrate is a legal conclusion also subject to de novo review.  Id.  The factual 

findings upon which that conclusion is based, however, are reviewed for clear 

error.  Id. 

               The parties dispute whether the district courtʹs determinations 

regarding the lack of reasonably conspicuous notice or an unambiguous 

manifestation of assent are findings of fact, subject to clear error review, or 

conclusions of law, subject to de novo review.  Although determinations 

regarding mutual assent and reasonable notice usually involve questions of fact, 

Chi. Title Ins. Co. v. AMZ Ins. Servs., Inc., 115 Cal. Rptr. 3d 707, 725 (Cal. Ct. App. 

2010) (mutual assent); Union Oil Co. v. OʹRiley, 276 Cal. Rptr. 483, 492 (Cal. Ct. 

App. 1990) (reasonable notice), the facts in this case are undisputed, and the 

district court determined as a matter of law that no reasonable factfinder could 

have found that the notice was reasonably conspicuous and the assent 

unambiguous.  Cf. HM DG, Inc. v. Amini, 162 Cal. Rptr. 3d 412, 418 (Cal. Ct. App. 




                                           11 
                                                                                        
 
2013) (ʺ[I]f the material facts are certain or undisputed, the existence of a contract 

is a question for the court to decide.ʺ (citation and internal quotation omitted)).6   

                      We therefore review the district courtʹs conclusions de novo.  See 

Specht, 306 F.3d at 27‐28; Long v. Provide Commerce, Inc., 200 Cal. Rptr. 3d 117, 123 

(Cal. Ct. App. 2016) (ʺBecause the material evidence consists exclusively of 

screenshots from the Web site and order confirmation e‐mail, and the 

authenticity of these screenshots is not subject to factual dispute, we review the 

issue de novo as a pure question of law.ʺ). 

           A.         Applicable Law 

                      1.         Procedural Framework         

                      Under the Federal Arbitration Act (the ʺFAAʺ), ʺ[a] written provision 

in . . . a contract . . . to settle by arbitration a controversy thereafter arising out of 

                                              
           6   Meyer argues that the district court proceedings constituted, in essence, a 
bench trial ʺon the papersʺ and therefore that the district courtʹs conclusions are factual 
findings subject only to clear error review.  Appelleeʹs Br. at 33‐34.  The district court 
here did not present the proceedings as a bench trial, and the record does not reflect 
that it conducted any fact‐finding: there were no material facts in dispute, no hearings 
conducted, and only limited development of the record.  Those factors distinguish the 
district court proceedings here from the exceptional case in which, although a district 
court did not conduct an evidentiary hearing, we might treat as factual findings the 
courtʹs conclusions about whether parties entered into an arbitration agreement.  See 
U.S. Titan, Inc. v. Guangzhou Zhen Hua Shipping Co., 241 F.3d 135, 145 (2d Cir. 2001) 
(holding that district court findings were subject to clear error review where parties did 
not seek evidentiary hearing and ʺfiled multiple briefs and extensive evidence with the 
court over a two‐year periodʺ). 

                                                   12 
                                                                                          
 
such contract . . .  shall be valid, irrevocable, and enforceable.ʺ  9 U.S.C. § 2.  The 

FAA reflects ʺa liberal federal policy favoring arbitration agreements,ʺ AT&T 

Mobility LLC v. Concepcion, 563 U.S. 333, 346 (2011) (quoting Moses H. Cone Memʹl 

Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24 (1983)), and places arbitration 

agreements on ʺthe same footing as other contracts,ʺ Schnabel, 697 F.3d at 118 

(quoting Scherk v. Alberto‐Culver Co., 417 U.S. 506, 511 (1974)).  It thereby follows 

that parties are not required to arbitrate unless they have agreed to do so.  Id.    

             Thus, before an agreement to arbitrate can be enforced, the district 

court must first determine whether such agreement exists between the parties.  

Id.  This question is determined by state contract law.  Nicosia v. Amazon.com, Inc., 

834 F.3d 220, 229 (2d Cir. 2016). 

             Here, the question of arbitrability arose in the context of a motion to 

compel arbitration.  Courts deciding motions to compel apply a ʺstandard similar 

to that applicable for a motion for summary judgment.ʺ  Id.  (quoting Bensadoun 

v. Jobe‐Riat, 316 F.3d 171, 175 (2d Cir. 2003)).  On a motion for summary 

judgment, the court ʺconsider[s] all relevant, admissible evidence submitted by 

the parties and contained in ʹpleadings, depositions, answers to interrogatories, 

and admissions on file, together with . . . aﬃdavits,ʹʺ Chambers v. Time Warner, 




                                           13 
                                                                                            
 
Inc., 282 F.3d 147, 155 (2d Cir. 2002) (quoting Fed. R. Civ. P. 56(c)) (second 

alteration in original), and draws all reasonable inferences in favor of the non‐

moving party.  Nicosia, 834 F.3d at 229. 

                 ʺ[W]here the undisputed facts in the record require the matter of 

arbitrability to be decided against one side or the other as a matter of law, we 

may rule on the basis of that legal issue and ʹavoid the need for further court 

proceedings.ʹʺ  Wachovia Bank, Nat. Assʹn v. VCG Special Opportunities Master 

Fund, 661 F.3d 164, 172 (2d Cir. 2011) (quoting Bensadoun, 316 F.3d at 175).  If a 

factual issue exists regarding the formation of the arbitration agreement, 

however, remand to the district court for a trial is necessary.  Bensadoun, 316 F.3d 

at 175; 9 U.S.C. § 4.  

                 If the district court concludes that an agreement to arbitrate exists, 

ʺit should then consider whether the dispute falls within the scope of the 

arbitration agreement.ʺ  Specht, 306 F.3d at 26 (quoting Genesco, Inc. v. T. Kakiuchi 

& Co., 815 F.2d 840, 844 (2d Cir. 1987)).  In this case, the parties do not dispute 

that Meyerʹs claims would be covered by the arbitration provision of the Terms 

of Service.   




                                             14 
                                                                                         
 
             2.     State Contract Law 

             ʺState law principles of contract formation govern the arbitrability 

question.ʺ  Nicosia, 834 F.3d at 231.  The district court applied California law in its 

opinion, but acknowledged that it ʺ[did] not view the choice between California 

law and New York law as dispositive with respect to the issue of whether an 

arbitration agreement was formed.ʺ  Meyer, 200 F. Supp. 3d at 412‐13.  

Defendants have not challenged the district courtʹs choice of law but state that ʺif 

this Court concludes that New York law differs from California law with respect 

to any determinative issues, it should apply New York law.ʺ  Appellantsʹ Br. at 

17 n.2.  We agree with the district courtʹs determination that California state law 

applies, and note that New York and California apply ʺsubstantially similar rules 

for determining whether the parties have mutually assented to a contract term.ʺ  

Schnabel, 697 F.3d at 119. 

             To form a contract, there must be ʺ[m]utual manifestation of assent, 

whether by written or spoken word or by conduct.ʺ  Specht, 306 F.3d at 29.  

California law is clear, however, that ʺan offeree, regardless of apparent 

manifestation of his consent, is not bound by inconspicuous contractual 

provisions of which he is unaware, contained in a document whose contractual 




                                          15 
                                                                                      
 
nature is not obvious.ʺ  Id. at 30 (quoting Windsor Mills, Inc. v. Collins & Aikman 

Corp., 101 Cal. Rptr. 3d 347, 351 (Cal. Ct. App. 1972)).  ʺThus, California contract 

law measures assent by an objective standard that takes into account both what 

the offeree said, wrote, or did and the transactional context in which the offeree 

verbalized or acted.ʺ  Id. at 30. 

              Where there is no evidence that the offeree had actual notice of the 

terms of the agreement, the offeree will still be bound by the agreement if a 

reasonably prudent user would be on inquiry notice of the terms.  Schnabel, 697 

F.3d at 120; Nguyen v. Barnes & Noble Inc., 763 F.3d 1171, 1177 (9th Cir. 2014).  

Whether a reasonably prudent user would be on inquiry notice turns on the 

ʺ[c]larity and conspicuousness of arbitration terms,ʺ Specht, 306 F.3d at 30; in the 

context of web‐based contracts, as discussed further below, clarity and 

conspicuousness are a function of the design and content of the relevant 

interface.  See Nicosia, 834 F.3d at 233.   

              Thus, only if the undisputed facts establish that there is 

ʺ[r]easonably conspicuous notice of the existence of contract terms and 

unambiguous manifestation of assent to those termsʺ will we find that a contract 

has been formed.  See Specht, 306 F.3d at 35. 




                                               16 
                                                                                          
 
                      3.         Web‐based Contracts 

                      ʺWhile new commerce on the Internet has exposed courts to many 

new situations, it has not fundamentally changed the principles of contract.ʺ 

Register.com, Inc. v. Verio, Inc., 356 F.3d 393, 403 (2d Cir. 2004).   ʺCourts around 

the country have recognized that [an] electronic ʹclickʹ can suffice to signify the 

acceptance of a contract,ʺ and that ʺ[t]here is nothing automatically offensive 

about such agreements, as long as the layout and language of the site give the 

user reasonable notice that a click will manifest assent to an agreement.ʺ  Sgouros 

v. TransUnion Corp., 817 F.3d 1029, 1033‐34 (7th Cir. 2016). 

                      With these principles in mind, one way in which we have previously 

distinguished web‐based contracts is the manner in which the user manifests 

assent ‐‐ namely, ʺclickwrapʺ (or ʺclick‐throughʺ) agreements, which require 

users to click an ʺI agreeʺ box after being presented with a list of terms and 

conditions of use, or ʺbrowsewrapʺ agreements, which generally post terms and 

conditions on a website via a hyperlink at the bottom of the screen.  See Nicosia, 

834 F.3d at 233; see also Nguyen, 763 F.3d at 1175‐76.7  Courts routinely uphold 


                                              
           7 This nomenclature derives from so‐called ʺshrinkwrapʺ licenses, in which 
a software consumer arguably assents to the license terms contained inside after 
breaking the shrinkwrap seal and using the enclosed software.  See Specht, 306 F.3d at 22 
n.4.   

                                                   17 
                                                                                          
 
clickwrap agreements for the principal reason that the user has affirmatively 

assented to the terms of agreement by clicking ʺI agree.ʺ  See Fteja v. Facebook, Inc., 

841 F. Supp. 2d 829, 837 (S.D.N.Y. 2012) (collecting cases).  Browsewrap 

agreements, on the other hand, do not require the user to expressly assent.  See 

Juliet M. Moringiello, Signals, Assent and Internet Contracting, 57 Rutgers L. Rev. 

1307, 1318 (2005) (ʺ[B]rowse‐wrap encompasses all terms presented by a web site 

that do not solicit an explicit manifestation of assent.ʺ).  ʺBecause no affirmative 

action is required by the website user to agree to the terms of a contract other 

than his or her use of the website, the determination of the validity of the 

browsewrap contract depends on whether the user has actual or constructive 

knowledge of a websiteʹs terms and conditions.ʺ  Nguyen, 763 F.3d at 1176 

(citation omitted); see also Schnabel, 697 F.3d at 129 n.18; Specht, 306 F.3d at 32. 

             Of course, there are infinite ways to design a website or smartphone 

application, and not all interfaces fit neatly into the clickwrap or browsewrap 

categories.  Some online agreements require the user to scroll through the terms 

before the user can indicate his or her assent by clicking ʺI agree.ʺ  See Berkson v. 

Gogo LLC, 97 F. Supp. 3d 359, 386, 398 (E.D.N.Y. 2015) (terming such agreements 

ʺscrollwrapsʺ).  Other agreements notify the user of the existence of the websiteʹs 




                                           18 
                                                                                     
 
terms of use and, instead of providing an ʺI agreeʺ button, advise the user that he 

or she is agreeing to the terms of service when registering or signing up.  Id. at 

399 (describing such agreements as ʺsign‐in‐wrapsʺ).     

                      In the interface at issue in this case, a putative user is not required to 

assent explicitly to the contract terms; instead, the user must click a button 

marked ʺRegister,ʺ underneath which the screen states ʺBy creating an Uber 

account, you agree to the TERMS OF SERVICE & PRIVACY POLICY,ʺ with 

hyperlinks to the Terms of Service and Privacy Policy.  We were first presented 

with a similar agreement in Schnabel, but the plaintiffs had not preserved the 

issue of whether they were on inquiry notice of the arbitration provision by a 

ʺterms and conditionsʺ hyperlink on an enrollment form available before 

enrollment.  Schnabel, 697 F.3d at 121 n.9, 129‐30.  Most recently in Nicosia, we 

held that reasonable minds could disagree regarding the sufficiency of notice 

provided to Amazon.com customers when placing an order through the website.  

Nicosia, 834 F.3d at 237.8 



                                              
           8   In Nicosia, the Amazon website stated on the left side of the page:  ʺBy 
placing your order, you agree to Amazon.comʹs privacy notice and conditions of use,ʺ 
with the latter phrases hyperlinked to the terms and conditions.  Nicosia, 834 F.3d at 236.  
The user placed an order by clicking on a ʺPlace your orderʺ button on a different part 
of the page.  Id.  

                                                   19 
                                                                                         
 
             Following our precedent, district courts considering similar 

agreements have found them valid where the existence of the terms was 

reasonably communicated to the user.  Compare Cullinane v. Uber Techs., Inc., No. 

14‐14750‐DPW, 2016 WL 3751652, at *7 (D. Mass. July 11, 2016) (applying 

Massachusetts law and granting motion to compel arbitration); Starke v. Gilt 

Groupe, Inc., No. 13 Civ. 5497(LLS), 2014 WL 1652225, at *3 (S.D.N.Y. Apr. 24, 

2014) (applying New York law and granting motion to dismiss); and Fteja, 841 F. 

Supp. 2d at 839‐40 (granting defendantʹs motion to transfer based on, inter alia, 

forum selection clause in terms of service); with Applebaum v. Lyft, Inc., No. 16‐cv‐

07062 (JGK), 2017 WL 2774153, at *8‐9 (S.D.N.Y. June 26, 2017) (applying New 

York law and denying motion to compel arbitration where notice of contract 

terms was insufficient to bind plaintiff).  See also Woodrow Hartzog, Website 

Design As Contract, 60 Am. U. L. Rev. 1635, 1644 (2011) (ʺCourts oscillate on 

ʹnotice sentence browsewraps,ʹ which provide users with a link to terms of use 

but do not require users to acknowledge that they have seen them.ʺ). 

             Classification of web‐based contracts alone, however, does not 

resolve the notice inquiry.  See Juliet M. Moringiello and William L. Reynolds, 

From Lord Coke to Internet Privacy: The Past, Present, and Future of the Law of 




                                          20 
                                                                                          
 
Electronic Contracting, 72 Md. L. Rev. 452, 466 (2013) (ʺWhether terms are 

classified as clickwrap says little about whether the offeree had notice of them.ʺ).  

Insofar as it turns on the reasonableness of notice, the enforceability of a web‐

based agreement is clearly a fact‐intensive inquiry.  See Schnabel, 697 F.3d at 124.  

Nonetheless, on a motion to compel arbitration, we may determine that an 

agreement to arbitrate exists where the notice of the arbitration provision was 

reasonably conspicuous and manifestation of assent unambiguous as a matter of 

law.  See Specht, 306 F.3d at 28.    

       B.     Application 

              Meyer attests that he was not on actual notice of the hyperlink to the 

Terms of Service or the arbitration provision itself, and defendants do not point 

to evidence from which a jury could infer otherwise.  Accordingly, we must 

consider whether Meyer was on inquiry notice of the arbitration provision by 

virtue of the hyperlink to the Terms of Service on the Payment Screen and, thus, 

manifested his assent to the agreement by clicking ʺRegister.ʺ 

              As an initial matter, defendants argue that Meyer is precluded from 

arguing that no contract was formed by an allegation in his complaint that ʺ[t]o 

become an Uber account holder, an individual first must agree to Uberʹs terms 




                                          21 
                                                                                  
 
and conditions.ʺ  Appellantsʹ Br. at 18‐19, 32 (quoting Compl. ¶ 29; Am. Compl. 

¶ 29).  We disagree.  First, as the district court observed, the pleading is not 

obviously a concession in that it makes no reference to Meyerʹs knowledge.  See 

Meyer, 200 F. Supp. 3d at 413.  Second, Meyer volunteered to amend his 

complaint on the record to delete the allegation at issue, an offer that was 

accepted by the district court.  Third, regardless of the allegation or even the 

validity of Meyerʹs amendment, Meyer has attested that, at the time he signed up 

for an Uber account, he was not aware of the existence of the Terms of Service or 

the arbitration clause contained therein.  Construing the facts in Meyerʹs favor, 

we decline to hold that he agreed to arbitration based on the purported 

concession in his complaint.  See Windsor Mills, Inc., 101 Cal. Rptr. at 351 (ʺ[A]n 

offeree, regardless of apparent manifestation of his consent, is not bound by 

inconspicuous contractual provisions of which he is unaware, contained in a 

document whose contractual nature is not obvious.ʺ).   

             1.     Reasonably conspicuous notice 

             In considering the question of reasonable conspicuousness, 

precedent and basic principles of contract law instruct that we consider the 

perspective of a reasonably prudent smartphone user.  See Schnabel, 697 F.3d at 




                                          22 
                                                                                         
 
124 (ʺ[T]he touchstone of the analysis is whether reasonable people in the 

position of the parties would have known about the terms and the conduct that 

would be required to assent to them.ʺ).  ʺ[M]odern cell phones . . . are now such a 

pervasive and insistent part of daily life that the proverbial visitor from Mars 

might conclude they were an important feature of human anatomy.ʺ  Riley v. 

California, 134 S. Ct. 2473, 2484 (2014).  As of 2015, nearly two‐thirds of American 

adults owned a smartphone, a figure that has almost doubled since 2011.  See 

U.S. Smartphone Use in 2015, Pew Research Center, at 2 (Apr. 2015), 

http://assets.pewresearch.org/wp‐content/uploads/sites/14/2015/

03/PI_Smartphones_0401151.pdf (last visited Aug. 17, 2017).  Consumers use 

their smartphones for, among other things, following the news, shopping, social 

networking, online banking, researching health conditions, and taking classes.  

Id. at 5.  In a 2015 study, approximately 89 percent of smartphone users surveyed 

reported using the internet on their smartphones over the course of the week‐

long study period.  Id. at 33.  A purchaser of a new smartphone has his or her 

choice of features, including operating systems, storage capacity, and screen size.   

             Smartphone users engage in these activities through mobile 

applications, or ʺapps,ʺ like the Uber App.  To begin using an app, the consumers 




                                         23 
                                                                                               
 
need to locate and download the app, often from an application store.  Many 

apps then require potential users to sign up for an account to access the appʹs 

services.  Accordingly, when considering the perspective of a reasonable 

smartphone user, we need not presume that the user has never before 

encountered an app or entered into a contract using a smartphone.  Moreover, a 

reasonably prudent smartphone user knows that text that is highlighted in blue 

and underlined is hyperlinked to another webpage where additional information 

will be found. 

                      Turning to the interface at issue in this case, we conclude that the 

design of the screen and language used render the notice provided reasonable as 

a matter of California law.9  The Payment Screen is uncluttered, with only fields 

for the user to enter his or her credit card details, buttons to register for a user 

account or to connect the userʹs pre‐existing PayPal account or Google Wallet to 

the Uber account, and the warning that ʺBy creating an Uber account, you agree 

to the TERMS OF SERVICE & PRIVACY POLICY.ʺ  The text, including the 

hyperlinks to the Terms and Conditions and Privacy Policy, appears directly 

below the buttons for registration.  The entire screen is visible at once, and the 
                                              
           9   In evaluating the application interface, we use the actual‐size screenshot 
of the last step in the registration process, as it would have appeared on Meyerʹs 
Samsung Galaxy S5.   

                                                  24 
                                                                                    
 
user does not need to scroll beyond what is immediately visible to find notice of 

the Terms of Service.  Although the sentence is in a small font, the dark print 

contrasts with the bright white background, and the hyperlinks are in blue and 

underlined.10  This presentation differs sharply from the screen we considered in 

Nicosia, which contained, among other things, summaries of the userʹs purchase 

and delivery information, ʺbetween fifteen and twenty‐five links,ʺ ʺtext . . . in at 

least four font sizes and six colors,ʺ and several buttons and advertisements.  

Nicosia, 834 F.3d at 236‐37.  Furthermore, the notice of the terms and conditions 

in Nicosia was ʺnot directly adjacentʺ to the button intended to manifest assent to 

the terms, unlike the text and button at issue here.  Id. at 236. 

                      In addition to being spatially coupled with the mechanism for 

manifesting assent ‐‐ i.e., the register button ‐‐ the notice is temporally coupled.  

As we observed in Schnabel, 

           inasmuch as consumers are regularly and frequently confronted 
           with non‐negotiable contract terms, particularly when entering into 
           transactions using the Internet, the presentation of these terms at a 
           place and time that the consumer will associate with the initial 
           purchase or enrollment, or the use of, the goods or services from 
                                              
           10 Defendants challenge the district courtʹs purported reliance on a low‐
resolution duplication of the Registration and Payment Screens.  Defendants offer no 
basis, however, for their assumption that the district court evaluated the black‐and‐
white images reproduced in its opinion rather than the clearer versions available in the 
record.  See Meyer, 200 F. Supp. 3d at 415 (describing blue hyperlink). 

                                                 25 
                                                                                      
 
      which the recipient benefits at least indicates to the consumer that 
      he or she is taking such goods or employing such services subject to 
      additional terms and conditions that may one day affect him or her. 

Schnabel, 697 F.3d at 127.  Here, notice of the Terms of Service is provided 

simultaneously to enrollment, thereby connecting the contractual terms to the 

services to which they apply.  We think that a reasonably prudent smartphone 

user would understand that the terms were connected to the creation of a user 

account.  

             That the Terms of Service were available only by hyperlink does not 

preclude a determination of reasonable notice.  See Fteja, 841 F. Supp. 2d at 839 

(ʺ[C]licking [a] hyperlinked phrase is the twenty‐first century equivalent of 

turning over the cruise ticket.  In both cases, the consumer is prompted to 

examine terms of sale that are located somewhere else.ʺ).  Moreover, the 

language ʺ[b]y creating an Uber account, you agreeʺ is a clear prompt directing 

users to read the Terms and Conditions and signaling that their acceptance of the 

benefit of registration would be subject to contractual terms.  As long as the 

hyperlinked text was itself reasonably conspicuous ‐‐ and we conclude that it 

was ‐‐ a reasonably prudent smartphone user would have constructive notice of 

the terms.  While it may be the case that many users will not bother reading the 




                                         26 
                                                                                         
 
additional terms, that is the choice the user makes; the user is still on inquiry 

notice. 

             Finally, we disagree with the district courtʹs determination that the 

location of the arbitration clause within the Terms and Conditions was itself a 

ʺbarrier to reasonable notice.ʺ  Meyer, 200 F. Supp. 3d at 421 (citing, inter alia, 

Sgouros, 817 F.3d at 1033).  In Sgouros, the Seventh Circuit determined that the 

defendantʹs website actively misled users by ʺexplicitly stating that a click on the 

button constituted assent for TransUnion to obtain access to the purchaserʹs 

personal information,ʺ without saying anything about ʺcontractual terms,ʺ and 

without any indication that ʺthe same click constituted acceptance of the Service 

Agreement.ʺ  817 F.3d at 1035‐36.  The website did not contain a hyperlink to the 

relevant agreement; instead, it had a scroll box that contained the entirety of the 

agreement, only the first three lines of which were visible without scrolling, and 

it had no prompt for the reader to scroll for additional terms.  See id. at 1035‐36 

(ʺWhere the terms are not displayed but must be brought up by using a 

hyperlink, courts outside of Illinois have looked for a clear prompt directing the 

user to read them. . . .  No court has suggested that the presence of a scrollable 

window containing buried terms and conditions of purchase or use is, in itself, 




                                           27 
                                                                                            
 
sufficient for the creation of a binding contract . . . .ʺ).  Here, there is nothing 

misleading.  Although the contract terms are lengthy and must be reached by a 

hyperlink, the instructions are clear and reasonably conspicuous.  Once a user 

clicks through to the Terms of Service, the section heading (ʺDispute Resolutionʺ) 

and the sentence waiving the userʹs right to a jury trial on relevant claims are 

both bolded. 

             Accordingly, we conclude that the Uber App provided reasonably 

conspicuous notice of the Terms of Service as a matter of California law and turn 

to the question of whether Meyer unambiguously manifested his assent to those 

terms. 

             2.     Manifestation of assent 

             Although Meyerʹs assent to arbitration was not express, we are 

convinced that it was unambiguous in light of the objectively reasonable notice 

of the terms, as discussed in detail above.  See Register.com, 356 F.3d at 403 

(ʺ[R]egardless whether [a user] did or did not say, ʹI agreeʹ . . . [the userʹs] choice 

was either to accept the offer of contract, taking the information subject to the 

terms of the offer, or, if the terms were not acceptable, to decline to take the 

benefits.ʺ); see also Schnabel, 697 F.3d at 128 (ʺ[A]cceptance need not be express, 




                                           28 
                                                                                   
 
but where it is not, there must be evidence that the offeree knew or should have 

known of the terms and understood that acceptance of the benefit would be 

construed by the offeror as an agreement to be bound.ʺ).  As we described above, 

there is ample evidence that a reasonable user would be on inquiry notice of the 

terms, and the spatial and temporal coupling of the terms with the registration 

button ʺindicate[d] to the consumer that he or she is . . . employing such services 

subject to additional terms and conditions that may one day affect him or her.ʺ  

Schnabel, 697 F.3d at 127.  A reasonable user would know that by clicking the 

registration button, he was agreeing to the terms and conditions accessible via 

the hyperlink, whether he clicked on the hyperlink or not. 

             The fact that clicking the register button had two functions ‐‐ 

creation of a user account and assent to the Terms of Service ‐‐ does not render 

Meyerʹs assent ambiguous.  The registration process allowed Meyer to review the 

Terms of Service prior to registration, unlike web platforms that provide notice 

of contract terms only after the user manifested his or her assent.  Furthermore, 

the text on the Payment Screen not only included a hyperlink to the Terms of 

Service, but expressly warned the user that by creating an Uber account, the user 

was agreeing to be bound by the linked terms.  Although the warning text used 




                                         29 
                                                                                         
 
the term ʺcreat[e]ʺ instead of ʺregister,ʺ as the button was marked, the physical 

proximity of the notice to the register button and the placement of the language 

in the registration flow make clear to the user that the linked terms pertain to the 

action the user is about to take. 

              The transactional context of the partiesʹ dealings reinforces our 

conclusion.  Meyer located and downloaded the Uber App, signed up for an 

account, and entered his credit card information with the intention of entering 

into a forward‐looking relationship with Uber.  The registration process clearly 

contemplated some sort of continuing relationship between the putative user and 

Uber, one that would require some terms and conditions, and the Payment 

Screen provided clear notice that there were terms that governed that 

relationship.   

              Accordingly, we conclude on the undisputed facts of this case that 

Meyer unambiguously manifested his assent to Uberʹs Terms of Service as a 

matter of California law. 

              3.    Remand for trial 

              Finally, we see no need to remand this case for trial.  Meyer offers no 

basis for his argument that we should remand for further factfinding if we vacate 




                                          30 
                                                                                       
 
the district courtʹs ruling, other than his assertion that no circuit has previously 

compelled arbitration in similar circumstances.  Although Meyer purports to 

challenge the evidentiary foundation for the registration screens, defendants 

have submitted a declaration from an Uber engineer regarding Meyerʹs 

registration for and use of the Uber App, as well as the registration process and 

terms of use in effect at the time of his registration.  Accordingly, we conclude on 

this record, as a matter of law, that Meyer agreed to arbitrate his claims with 

Uber.11 

II.        Waiver 

                      Meyer argues in the alternative that defendants have waived their 

right to arbitrate by actively litigating the underlying lawsuit.  ʺ[O]rdinarily a 

defense of waiver brought in opposition to a motion to compel arbitration . . . is a 

matter to be decided by the arbitrator.ʺ  S & R Co. of Kingston v. Latona Trucking, 

Inc., 159 F.3d 80, 82‐83 (2d Cir. 1998) (citing Doctorʹs Assocs., Inc. v. Distajo, 66 F.3d 


                                              
           11 Although Kalanick is not a party to the Terms and Conditions between 
Uber and Meyer, he is nonetheless protected by them.  ʺCourts in this and other circuits 
consistently have held that employees or disclosed agents of an entity that is a party to 
an arbitration agreement are protected by that agreement.ʺ See Roby v. Corp. of Lloydʹs, 
996 F.2d 1353, 1360 (2d Cir. 1993) (holding that individual defendants were entitled to 
rely on arbitration provisions incorporated into their employersʹ agreements with 
investors notwithstanding that the individual defendants were not signatories to any of 
the agreements). 

                                                 31 
                                                                                            
 
438 (2d Cir. 1995)).  When the party seeking arbitration has participated in 

litigation regarding the dispute, the district court can properly decide the 

question of waiver.  Bell v. Cendant Corp., 293 F.3d 563, 569 (2d Cir. 2002).  

Because Meyerʹs waiver argument is based on defendantsʹ defense of this 

litigation in the district court, we conclude that is a question for the district court 

rather than an arbitrator.  Accordingly, we remand the case to the district court 

to consider in the first instance whether defendants have waived their right to 

arbitrate.

                                   CONCLUSION 

             For the reasons set forth above, the order of the district court 

denying defendantsʹ motions to compel arbitration is VACATED, and the case is 

REMANDED to the district court to consider whether defendants have waived 

their rights to arbitration and for any further proceedings consistent with this 

opinion. 




                                          32 
Case 1:15-cv-09796-JSR Document 135 Filed 08/05/16 Page 5 of 5
           Addendum A (Appellants' App. at 560)
                    Addendum B (Appellee's Br. at 38)




      The district court permissibly found that the phrase, “By creating an

Uber account, you agree to the” and the following hyperlink were not

reasonably conspicuous. The district court cited a series of observations that

supported these findings: “the key words, ‘By creating an Uber account, you

agree to’ are not in any way highlighted”; those key words were “in

approximately 6-point font” or “even smaller”; those key words and the

following hyperlink were “in considerably smaller font” than the text on the

buttons. (SPA 12 & n.15). The court ultimately found that the screen “did




                                     38